MEMORANDUM **
Appellant Belvin Barker appeals a jury verdict and the district judge’s sentence for three counts of selling firearms to a felon.
We find that the judge’s jury instructions were not prejudicial and we affirm the conviction. Sentencing on the basis of the sale of a firearm listed in 18 U.S.C. § 921(a)(30) was not in error where defendant admitted sale of the weapon, but we remand the case under Ameline to determine whether the district court would have imposed the same sentence under advisory guidelines. United States v. Moreno-Hernandez, 419 F.3d 906, 915-916 (9th Cir.2005); United States v. Ameline, 409 F.3d 1073, 1085 (9th Cir.2005). On remand, the district judge shall give the defendant the opportunity to decline resentencing if he chooses. Ameline, 409 F.3d at 1084.
CONVICTION AFFIRMED; REMANDED

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.